

117 HR 1555 IH: Broadband Consumer Transparency Act of 2021
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1555IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Ms. Craig introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Federal Communications Commission to issue final rules to promote and incentivize the widespread adoption of broadband consumer labels, and for other purposes.1.Short titleThis Act may be cited as the Broadband Consumer Transparency Act of 2021.2.Adoption of consumer broadband labels(a)Final ruleNot later than 1 year after the date of the enactment of this Act, the Commission shall promulgate regulations to promote and incentivize the widespread adoption of broadband consumer labels, as described in the Public Notice of the Commission issued on April 4, 2016 (DA 16–357), to disclose to consumers information regarding broadband internet access service plans. (b)HearingsIn issuing the final rule under subsection (a), the Commission shall conduct a series of public hearings to assess, at the time of the proceeding—(1)how consumers evaluate broadband internet access service plans; and(2)whether disclosures to consumers information regarding broadband internet access service plans, including those required under section 8.1 of title 47, Code of Federal Regulations, are available, effective, and sufficient.(c)DefinitionsIn this Act:(1)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1 of title 47, Code of Federal Regulations. (2)CommissionThe term Commission means the Federal Communications Commission.